—Order unanimously affirmed, with costs. Memorandum: On this appeal defendant’s principal contention is that certain rulings of the court prevented her from establishing the element of reliance asserted in her affirmative defense that she was fraudulently induced to contract with plaintiff for basement waterproofing. Inasmuch as the record contains ample testimony by defendant concerning her reliance upon alleged statements of plaintiff, the error, if any, was harmless. We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from order of Onondaga County Court — breach of contract.) Present — Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.